Case 3:19-cv-00409-E-BH Document 191 Filed 03/05/21                  Page 1 of 1 PageID 1971



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ADRIANO KRUEL BUDRI,                            §
         Plaintiff,                             §
v.                                              §    Civil Action No. 3:19-CV-0409-N-BH
                                                §
FIRSTFLEET INC., et. al,                        §
          Defendants.                           §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any objections

thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion

that the Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the

Findings and Conclusions of the Court.

       Defendants’ Motion for Order to Show Cause and Brief in Support, filed April 20, 2020

(doc. 165), is DENIED.

       SIGNED this 5th day of March, 2021.



                                                     ____________________________________
                                                     ADA BROWN
                                                     UNITED STATES DISTRICT JUDGE
